Citation Nr: 1339276	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  11-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent prior to May 4, 2011 for peripheral neuropathy in the right lower extremity. 

2.  Entitlement to a disability evaluation in excess of 10 percent prior to May 4, 2011 for peripheral neuropathy in the left lower extremity. 

3.  Entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the right lower extremity. 

4.  Entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Thereafter, a March 2013 rating decision awarded increased ratings of 20 percent for peripheral neuropathy of the right and left lower extremities, effective May 4, 2011.  As this award did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran requested to testify via videoconference before a member of the Board, and a Board videoconference hearing was duly scheduled for July 2013.  Thereafter, however, the Veteran (through his representative) withdrew his hearing request.  See July 2013 statement from the Veteran's representative.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  Both the Board and originating agency (see March 2013 Supplemental Statement of the Case) have reviewed the VVA file, which includes VA treatment records dated from 2011 to 2013 and a November 2013 Informal Hearing Presentation (IHP) from the Veteran's representative.  The other documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of:  (1) entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the right lower extremity; (2) entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 4, 2011, the impairment from the Veteran's right lower extremity peripheral neuropathy more nearly approximated mild incomplete paralysis.
 
2.  Prior to May 4, 2011, the impairment from the Veteran's left lower extremity peripheral neuropathy more nearly approximated mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation greater than 10 percent for right lower extremity peripheral neuropathy have not been met prior to May 4, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8521 (2013).

2. The criteria for a disability evaluation greater than 10 percent for left lower extremity peripheral neuropathy have not been met prior to May 4, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8521 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon VA's receipt of a claim for veterans' benefits, the Veterans Claims Assistance of Act of 2000 (VCAA) imposes on VA:  (1) a duty to notify and (2) a duty to assist.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  As discussed below, VA complied with both these duties. 

The duty to notify requires VA to notify claimants of any information and evidence not of record that:  (1) is necessary to substantiate the claim; (2) the VA will seek to provide; and (3) the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (citing 38 U.S.C.A. § 5103(a)); 38 C.F.R. § 3.159(b)(1).  
VA must also notify a claimant that a disability rating and an effective date for the award for benefits will be assigned if service connection is awarded.  Id.  Notice must be provided before an initial unfavorable decision on a claim by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Here, VA fulfilled its duty to notify by the sending the Veteran letters, dated in February 2010 and May 210, before the RO adjudicated his claim, that notified him of the information detailed above.  In any event, the Veteran has not alleged any prejudice regarding VA's duty to notify, and the Board finds none.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (stating that the burden of showing harmful error rests with the party raising the issue).

The duty to assist requires VA to help claimants develop their claims:  (1) by obtaining evidence such as treatment records and other relevant evidence; and (2) by providing a medical examination if warranted based on the factors set forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records.  Moreover, VA provided the Veteran examinations of the peripheral nerves in March 2010 and in June 2010.  The examination reports show that the examiner reviewed the claims file, medical records, and interviewed the Veteran in conjunction with the mental health examination.  Moreover, the Veteran's subjective complaints were recorded in the reports.  The Board, therefore, finds the examinations adequate upon which to base a decision with regard to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once the VA undertakes an effort to provide an examination to develop a claim, even if not statutorily obligated to do so, the VA must ensure the examination provided is adequate).

The Veteran does not identify and the record does not indicate any additional pertinent evidence that is necessary to fairly adjudicate the claims.  Therefore, the Board finds that the claims are fully developed and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Merits of the Claims

Disability ratings are determined by applying the criteria found in VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Once service connection has been established and the Veteran is not disagreeing with the initial rating but rather is asserting that the disability has worsened and a higher rating is warranted, as in this case, "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (explaining a difference between an increased rating claim and a disagreement with the initial rating assigned).  Nonetheless, VA must assess a disability in relation to its history when making a disability determination.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  The Board must also consider if separate findings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings called "staging the ratings."  Hart, 21 Vet. App. at 509. 
In determining a disability rating, the Board must consider all information and lay and medical evidence of record.  The Board must provide reasons and bases to support its decision.  However, the Board need not discuss every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).
When there is an approximate balance of positive and negative evidence, i.e., when the evidence is in a state of "equipoise," regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b) (West 2002 & Supp. 2012). 

If a disability more closely approximates the criteria for the higher of two ratings, the higher rating is assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

The provisions governing the assignment of the effective date for an increased rating are set forth in 38 C.F.R. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

In an August 2008 rating decision, the Veteran was granted 10 percent rating for peripheral neuropathy in the right and left lower extremities as secondary to his service-connected diabetes, with an effective date of March 19, 2008.  In January 2010, the Veteran submitted an increased rating claim for peripheral neuropathy.  In an April 2010 rating decision, the RO continued the 10 percent rating.  In a March 2011 rating decision by a Decision Review Officer (DRO), VA again continued the 10 percent rating.  In a March 2013 rating decision, the Veteran's 10 percent rating was increased to 20 percent, effective May 4, 2011. 

The Veteran seeks an increased disability rating for his peripheral neuropathy of both lower extremities.  In a February 2010 statement, the Veteran stated that his peripheral neuropathy had worsened, that both feet hurt more now, and that his physician doubled his medication.  He further stated that his worsened neuropathy was affecting his work.  In April 2011, the Veteran submitted a statement, in he which stated that, contrary to what VA believed, his gait and balance were, in fact, affected.  He further stated that he had trouble walking in a straight line due to his balance.  In an August 2011 statement, the Veteran reiterated that his neuropathy had worsened and his VA physician put him on a cane for walking. 

Bilateral Lower Extremity Peripheral Neuropathy is not specifically listed in the rating schedule. When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

Here, the most closely analogous diagnostic code is DC 8521.  DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in this diagnostic code to describe the degree of deformity of the foot.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) ; 38 C.F.R. §§ 4.2, 4.6.

The Board notes that the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A March 2008 VA neurological examination of the Veteran's feet revealed no loss of motor strength of the lower extremities, but did reveal a loss of sensation to light touch in the 3rd, 4th, and 5th toes of each foot.  Coordination and tendon reflexes were normal.  The Veteran was diagnosed with peripheral neuropathy as secondary to Diabetes II. 

A March 2009 treatment note indicates that the diabetic foot exam revealed normal foot and normal pulse sensations in both feet.  A November 2009 treatment notes the numbness in the left lower extremity had vanished but that the Veteran continued to have reduced and bothersome sensation in the right lower extremity.  

Another treatment note also dated in November 2009 relates the Veteran's complaints of bilateral knee stiffness and burning sensation in the feet.  An examination of the Veteran's lower extremities noted the following:  no cyanosis, no edema, 2+ symmetric radial/DP pulses, decreased sensation along the right posterolateral foot, but otherwise sensation intact in remainder of right and all of left lower extremities. 

A December 2009 VA outpatient treatment record notes that the Veteran was prescribed pregabalin for his neuropathic pain.

In January 2010, the Veteran submitted a claim for increased ratings for his service-connected peripheral neuropathy.  In a February 2010 statement, the Veteran stated that his peripheral neuropathy had worsened, that both feet hurt more now, and that his physician doubled his medication.  He further stated that his worsened neuropathy was affecting his work.  In a February 2010 letter, the Veteran's VA physician described the Veteran's peripheral neuropathy as severe.  However, a VA treatment record of the same date notes the Veteran's complaints of left leg "tingling" but no reports of pain.  Examination revealed decreased sensation along the right posterior and posterolateral foot, but otherwise sensation was intact in the remained of both lower extremities. 

The Veteran underwent a VA examination of his peripheral nerves in March 2010.  He reported experiencing bilateral numbness, paresthesias, weakness, stiffness, and pain in the knees, lower legs, and feet.  As to the motor examination, the examiner noted muscle strength to be a 5/5 on both lower extremities.  There was no motor impairment, no tremors or tics, no muscle atrophy, no abnormal muscle tone or bulk.  Moreover, the Veteran was noted to have normal balance and gait.  Sensory examination showed absent vibration sense in the right foot, with decreased sensation to light touch and normal position sense.  The left lower extremity showed decreased sensation to vibration and light touch.  Right and left knee reflexes were each 2+ with normal right and left plantar flexion.  Left ankle reflex was 0, and right ankle reflex was 1+.  Summary of all problems, diagnoses, and functional effects noted in the report noted that the Veteran's diagnosis was peripheral neuropathy; that he had nerve dysfunction; that paralysis was absent; that neuritis was absent; that neuralagia was present; and that his disability had significant effects on his occupation.  The disability's impact on occupation activities were identified as "weakness or fatigue."  The summary further indicated that disability's had no effect on usual daily activities.  Specifically, regarding his employment, the report stated that the Veteran was employed part-time as a custodian.  Time lost from work during the previous 12-month period was that he worked six hours instead of eight, two or three days a month. The cause of lost work was identified as doctors appointments and foot pain and swelling.  The examination report identified increased absenteeism as Veteran's work problem from his disability. 

In a statement submitted after the March 2010 examination, Veteran stated that his condition had increased in severity according to his doctor.  The Veteran was afforded an additional examination of his peripheral nerves in June 2010.  Regarding the lower extremities, sensory evaluation revealed decreased sensation to vibration pain and light touch in both lower extremities.  Position sense was normal bilaterally.  Motor examination was 5/5 in all areas of the lower extremities bilaterally with no evidence of muscle atrophy, gait abnormality, or imbalance.  

In Virtual VA, a July 2011 treatment note states that the Veteran has almost fallen twice and that the Veteran believes it is due to his peripheral neuropathy.  An August 2011 treatment note indicates that the Veteran was issued a cane to assist with mobility, gait, and balance.  March 2012 treatment note reflects that the Veteran reported worsening neuropathy in the lower extremity.  The note further states that by the end of his shift as a maintenance worker it is extremely painful to walk and that he has orthotic shoes and a walking cane which help with his unsteady gait. 

Also of record is a November 2013 IHP, wherein the Veteran's representative notes (in pertinent part) that the Veteran had been prescribed medication for his neuropathy as early as December 2009.

The evidence pertaining to the period prior to May 4, 2011, and going back one year preceding the date of receipt of the Veteran's claim for an increased rating, i.e. to January 2009, does not support the assignment of a disability rating of 20 percent for peripheral neuropathy of both lower extremities.  As noted above, the examination reports and treatment notes, which the Boards finds to be the most probative evidence, indicate that, throughout the period in question, the Veteran's neuropathy more closely approximated the criteria for mild incomplete paralysis of as opposed to moderate incomplete paralysis.  The Board's determination is based on the details in the above summarized reports, including that muscle strength to be a 5/5 on both lower extremities; that there was no motor impairment, tremors, tics, muscle atrophy, abnormal muscle tone, or bulk; that the Veteran was noted to have normal balance and gait; that sensory evaluation only revealed decreased sensation to vibration pain and light touch in both lower extremities; that position sense was normal bilaterally; and that motor examination was 5/5 in all areas of the lower extremities

The Board acknowledges a VA physician's letter found in a treatment record dated in February 2010 that describes the Veteran's peripheral neuropathy as severe.  Nonetheless, the Board finds probative value of the treatment note/letter is outweighed by the VA examination reports of the Veteran's peripheral nerves which do not show that level of impairment.  

The evidence pertaining to the period of the appeal prior to May 4, 2011, does not support the assignment of disability ratings in excess of 10 percent for peripheral neuropathy of either lower extremity.  That is, the conditions are properly rated as demonstrating mild incomplete paralysis, rather than moderate incomplete paralysis, under Diagnostic Code 8521.  The medical evidence of record notes that the most disabling feature of the peripheral neuropathy for the period under consideration was sensory deficit.  The Veteran has complained of tingling, pain, paresthesias and numbness of the lower extremities; objectively he has had decreased sensation to touch and vibration.  However, strength was intact, and no muscle atrophy, myopathy, or myositis was noted. 

The objective medical findings demonstrate that the Veteran's lower extremity peripheral neuropathy is manifested by nerve dysfunction that is completely sensory.  Here, the evidence shows that the Veteran's lower extremity peripheral neuropathy disabilities do not more nearly approximate the criteria for a higher rating at any time during the evaluation period. 

The Board has also considered the Veteran's statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms of neuropathy because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's bilateral peripheral neuropathy of the lower extremities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) address the criteria under which these disabilities are evaluated. 

The Board has also considered whether referral is warranted for a rating outside of the schedule.  The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there has been no showing that the Veteran's disability picture is not contemplated adequately by the applicable schedular rating criteria discussed above.  The evidence of record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability.  The criteria provide for a higher rating, but the Veteran's peripheral neuropathy does not meet the criteria for the next higher rating, i.e. 20 percent.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  Thun, 22 Vet. App. at 111.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the examination reports that the Veteran has missed work due to his neuropathy.  Further, the Veteran has stated that his neuropathy has affected his work.  However, the claims file reflects that the Veteran remains employed.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, Rice does not apply. 


ORDER

Entitlement to a disability evaluation 10 percent prior to May 4, 2011 for peripheral neuropathy in the right lower extremity is denied. 

Entitlement to a disability evaluation 10 percent prior to May 4, 2011 for peripheral neuropathy in the left lower extremity is denied. 


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  These issues are:  (1) entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the right lower extremity; and (2) entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the left lower extremity.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).   

The Court has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination may be appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  

Here, the evidence of peripheral neuropathy for the time period from May 4, 2011, includes only treatment notes in Virtual VA and the Veteran's statements since that date.  Specifically, a July 2011 treatment note states that the Veteran has almost fallen twice and that the Veteran believes it is due to his peripheral neuropathy.  In an August 2011 statement, the Veteran reiterated that his neuropathy had worsened and reported that his VA physician prescribed the use of a cane for walking.  See also August 2011 VA outpatient treatment record.  During a March 2012 VA outpatient visit, the Veteran reported worsening lower extremity neuropathy and the use of both orthotic shoes and a walking cane.  As the Veteran has consistently maintained that his peripheral neuropathy has continued to worsen since May 2011, and given the fact that his last complete examination was more than three years ago, the Board finds that VA should afford him a new examination so that a full and fair evaluation of his claim may be made.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's peripheral neuropathy of the lower extremities during the appeal period beginning in March 2013.  All attempts to procure records should be documented in the claims file.  If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner or examiners with the sufficient expertise to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the lower extremities.  The claims folder and any pertinent evidence in Virtual VA not included in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the all information required for rating purposes is provided by the examiner.  The supporting rationale for all opinions expressed must be provided. 

3.  Thereafter, the RO or the AMC should review the claims folder and ensure that the requested development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

4.  The RO must then readjudicate the remaining claims on appeal:  (1) entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the right lower extremity; and (2) entitlement to a disability evaluation in excess of 20 percent from May 4, 2011, for peripheral neuropathy in the left lower extremity. Thereafter, if any claim on appeal remains unfavorable, VA must provide Veteran and his representative a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


